DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the respective ribbons" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 3 is examined to depend from claim 2 to correct the issue.
Claim 3 lines 4-5 recites the limitation of “the ribbons between adjacent shell layers”, wherein it is unclear what “the ribbons between adjacent shell layers” is referring to. Specifically, it is unclear as to what the exact relationship the “the ribbons between adjacent shell layers” have with the “the respective ribbons”, since the term “the ribbons between adjacent shell layers” has not differentiated how the “the ribbons between adjacent shell layers” are distinct from the recited “the respective ribbons” already recited in the claim. Since the metes and bounds of the limitation cannot be ascertained, the limitation is indefinite, the claim is rendered indefinite and determined to be an antecedent basis issue. For examination purposes, the phrase has been interpreted as -- ribbons between adjacent shell layers of the respective ribbons -- for clarity.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 , 9-10 , 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye et al. US 2010/0252698 Al noting evidentiary reference Film Properties of Plastics and Elastomers.
Re claim 1, Dye et al. teach an additively manufactured three-dimensional multi-shell insulation for insulating at least one portion of a spacecraft (para 4), the insulation comprising: a plurality of shell layers of progressively increasing size (noting 124, figs 1-2, para 40) that are nested together and formed as a unitary insulation member that is configured to at least partially surround the at least one portion of the spacecraft; each of the plurality of shell layers having layer edge portions (portions connected to 112, 118) on opposite sides of said each of the plurality of shell layers, and said each of the plurality of shell layers having a layer major portion (120) extending between the layer edge portions; the respective layer major portions of each of the plurality of shell layers having at least one layer major surface that is configured to be spaced apart from an opposing layer major surface of an adjacent shell layer (noting spacing fig 2) when in use in a low-gravity and/or low-pressure environment for minimizing thermal conduction between the shell layers; and the respective layer major portions of the respective adjacent shell layers of the plurality of shell layers have one or more restraints (118, 112) that are unitary with, and integrally formed between, the respective adjacent shell layers (fig 2); wherein the respective one or more restraints of the respective adjacent shell layers are configured to allow the respective adjacent shell layers to be displaceable relative to each other up to a prescribed amount, and are configured to restrict the relative displacement between the respective adjacent shell layers beyond the prescribed amount (para 38 nothing this will naturally occur with a loosely restrained sheet made of a material with a different coefficient of thermal expansion during operation and absorption of heat or radiation to one layer and not another, paras 37-40, also noting flexibility para 42, fig 3).   
Re claim 7, Dye et al. teach wherein the plurality of shell layers includes an outer shell layer (124) and one or more inner shell layers (120), the outer shell layer having a thickness that is greater than a thickness of at least one of the one or more inner shell layers (figs 1-2).  
Re claim 9, Dye et al. teach wherein each of the plurality of shell layers is made of a polymeric material (para 38).  
Re claim 10, Dye et al. teach wherein the polymeric material includes a cyanate ester, epoxy, polyurethane, polyimide, or acrylic-based photopolymer (para 25).  
Re claim 12, Dye et al. teach wherein a thermal conductivity of one or more of the plurality of shell layers is less than 0.3 W/m K (noting this is a natural property of Mylar, Film Properties of Plastics and Elastomers evidentiary reference).  
 Re claim 13, Dye et al. teach wherein one or more of the plurality of shell layers is metallized with a low emissivity coating (para 38).  
Re claim 14, Dye et al. teach wherein an emissivity of the one or more of the plurality of shell layers metallized with the low emissivity coating is in the range of 0.02 to 0.2 (para 38 metal such as “aluminum or tungsten foil”).  
 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 9-10, 12-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al in view of Potter WO 8909860 A1, and evidentiary reference Film Properties of Plastics and Elastomers.
Alternatively Re claim 1, Dye et al. teach an additively manufactured three-dimensional multi-shell insulation for insulating at least one portion of a spacecraft (para 4), the insulation comprising: a plurality of shell layers that are nested together and formed as a unitary insulation member that is configured to at least partially surround the at least one portion of the spacecraft; each of the plurality of shell layers having layer edge portions (portions connected to 112, 118) on opposite sides of said each of the plurality of shell layers, and said each of the plurality of shell layers having a layer major portion (120) extending between the layer edge portions; the respective layer major portions of each of the plurality of shell layers having at least one layer major surface that is configured to be spaced apart from an opposing layer major surface of an adjacent shell layer (noting spacing fig 2) when in use in a low-gravity and/or low-pressure environment for minimizing thermal conduction between the shell layers; and the respective layer major portions of the respective adjacent shell layers of the plurality of shell layers have one or more restraints (118, 112) that are unitary with, and integrally formed between, the respective adjacent shell layers (fig 2); wherein the respective one or more restraints of the respective adjacent shell layers are configured to allow the respective adjacent shell layers to be displaceable relative to each other up to a prescribed amount, and are configured to restrict the relative displacement between the respective adjacent shell layers beyond the prescribed amount (para 38 nothing this will naturally occur with a loosely restrained sheet made of a material with a different coefficient of thermal expansion during operation and absorption of heat or radiation to one layer and not another, paras 37-40, also noting flexibility para 42, fig 3).   
Potter teach progressively increasing size to wrap insulation around corners (fig 25, noting an outer layer naturally increased in length).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include progressively increasing size as taught by Potter in the Dye et al. invention in order to advantageously allow for insulation to be used adjacent to frame structure.
 The recitation of  “additively manufactured”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
Re claim 4, Dye et al., as modified in the instant combination,  teach wherein the plurality of shell layers have sufficient flexibility to enable the respective layer edge portions on the opposite sides of the respective shell layers to be movable relative to each other, such that the insulation is flexibly wrappable around the at least one portion of the spacecraft, thereby allowing the insulation to be installed and at least partially surround the at least one portion of the spacecraft for insulating the at least one portion of the spacecraft (fig 25 of Patter and noting figs of Dye showing flexible layers), and allowing the insulation to be removed from the at least one portion of the spacecraft for enhancing access to the at least one portion of the spacecraft (noting “allowing” an insulation to be removed does not further limit the structure since a general command or operation to allow the structure to be dissembled does not further limit structure in the claims).
The recitation of “allowing the insulation to be removed from the at least one portion of the spacecraft for enhancing access to the at least one portion of the spacecraft”  is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”
 	Re claim 5, Dye et al. teach wherein the respective layer major portions of the plurality of shell layers are displaceable relative to each other for enhancing the flexibility of the insulation (see the rejection of claim 3).  
Re claim 6, Dye et al., as modified in the instant combination,  teach  wherein each of the plurality of shell layers has at least one bend for at least partially surrounding the at least one portion of the spacecraft in three- dimensions (see the rejection of claim 4).  
Re claim 7, Dye et al. teach wherein the plurality of shell layers includes an outer shell layer (124) and one or more inner shell layers (120), the outer shell layer having a thickness that is greater than a thickness of at least one of the one or more inner shell layers (figs 1-2).  
Re claim 9, Dye et al. teach wherein each of the plurality of shell layers is made of a polymeric material (para 38).  
Re claim 10, Dye et al. teach wherein the polymeric material includes a cyanate ester, epoxy, polyurethane, polyimide, or acrylic-based photopolymer (para 25).  
 Re claim 12, Dye et al. teach wherein a thermal conductivity of one or more of the plurality of shell layers is less than 0.3 W/m K (noting this is a natural property of Mylar, Film Properties of Plastics and Elastomers evidentiary reference).  
 Re claim 13, Dye et al. teach wherein one or more of the plurality of shell layers is metallized with a low emissivity coating (para 38).  
Re claim 14, Dye et al. teach wherein an emissivity of the one or more of the plurality of shell layers metallized with the low emissivity coating is in the range of 0.02 to 0.2 (para 38 metal such as “aluminum or tungsten foil”).  
Re claim 16, Dye et al. fail to explicitly teach details of the edges.
Potter teach an edge binding (244, 144, fig 25) that is integrally formed and unitary with the plurality of shell layers at the respective layer edge portions on at least one side of each of the plurality of shell layers;  wherein the edge binding is configured to establish spacing between the respective layer major surfaces of the respective adjacent shell layers (fig 25, noting an outer layer naturally increased in length, noting the claim limitations are taught in the instant combination and the spacing is present  and the edges allow for corners).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the edges as taught by Potter in the Dye et al. invention in order to advantageously allow for insulation to be used adjacent to frame structure.
Re claim 17, Dye et al., as modified, wherein the edge binding is configured to space the respective layer major surfaces of the respective adjacent shell layers (fig 25 Potter) by a sufficient amount to enable electroless plating of the shell layers after the insulation has been additively manufactured.  
The recitation of “a sufficient amount to enable electroless plating of the shell layers after the insulation has been additively manufactured”   is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” Noting the Dye teach “plating” (Para 38) which is the only required structure of the product by process limitation. 
Re claim 18, Potter teach wherein the edge binding includes at least two edge bindings (244, 144, fig 25) laterally spaced apart along the at least one side of the respective shell layers to provide at least one passage for enabling venting of fluid from the spacing between the respective layer major surfaces of the respective adjacent shell layers (noting the claim limitations are taught in the instant combination and the spacing is present).  
Additionally noting that for clarity, the recitation “to provide at least one passage for enabling venting of fluid from the spacing between the respective layer major surfaces of the respective adjacent shell layers” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al and /or in view of Potter WO 8909860 A1 further in view of VARY US 3490718 A, and evidentiary reference Film Properties of Plastics and Elastomers..
Dye et al., as modified, fail to explicitly teach ribbons.
VARY teach the respective one or more restraints of the respective adjacent shell layers are configured as ribbons (col 6 last four lines) that allow for lateral and transverse displacement of the respective adjacent shell layers (noting the stacked layers naturally allow some movement in all directions due to thermal expansion and if a force is applied during operation due to the stacking nature of the layers, it is also noted that the, col 6 lines 65-75 ), and permit the respective adjacent shell layers to billow outwardly when used in a low-pressure and/or low-gravity environment to provide capillary matrices that could be used within spaced panels (col 6   lines 65-75).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include ribbons as taught by VARY in the Dye et al. , as modified,  invention in order to advantageously allow for provides a flexible radiator mechanism, for reducing the concentration of  meteoroid penetration and for convenience in packaging and transporting of the radiator mechanism in space.
 For clarity, the recitation “…and permit the respective adjacent shell layers to billow outwardly when used in a low-pressure and/or low-gravity environment …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art   meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. It is also noted that “when used in a low-pressure and/or low-gravity environment” is a conditional phrase. It is unclear if the conditional phrase is required by the claim, and if the structure would change when placed in different environs. The structure is considered to be required before the “when” statement and thus the structure meets the claim limitations.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al and/or in view of Potter WO 8909860 A1 further in view of Piedmont plastics , and evidentiary reference Film Properties of Plastics and Elastomers .
Re claim 8, Dye et al. , as modified, fail to explicitly teach thickness.
Piedmont plastics teach a thickness of one or more of the plurality of shell layers is in the range from 0.03 mm to 0.25 mm to use a mylar product readily available (pages 1-2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include thickness as taught by Piedmont plastics in the Dye et al. , as modified, invention in order to advantageously allow for easy manufacture with readily available materials.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al and/ or in view of Potter WO 8909860 A1 further in view of  Outgassing Data for Selecting (NASA) , and evidentiary reference Film Properties of Plastics and Elastomers..
Re claim 11, Dye et al. , as modified, fail to explicitly teach details of the material.
Outgassing Data for Selecting teach wherein the polymeric material has low outgassing with a total mass loss of less than 1.0% and a volatile condensable materials of less than 0.1% (noting multiple CVCM examples of Mylar, and that total mass loss depends on the time of outgasses and thus is interpreted to be intended use depending on a method of outgassing procedure which depends on time) to use a mylar product readily available.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the material as taught by Outgassing Data for Selecting in the Dye et al. , as modified, invention in order to advantageously allow for easy manufacture with readily available materials.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al and/or in view of Potter WO 8909860 A1, and evidentiary reference Film Properties of Plastics and Elastomers further in view of Hundley US 10737411 B1.
Re claim 15, Dye et al. , as modified,  fail to explicitly teach details of the materials.
Hundley teach the respective adjacent shell layers and the restraints are made with an ultra-violet (UV) curable polymer to materials control during production  (col 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the materials as taught by Hundley in the Dye et al. , as modified,  invention in order to advantageously allow for composite parts ot be made with continuous processing (col 1).
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the respective adjacent shell layers and the restraints are made with an ultra-violet (UV) curable polymer for increased manufacturability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
 
The recitation of “that is capable of being additively manufactured by continuous liquid interface production” is considered to be a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”

 Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al and/ or in view of Potter WO 8909860 A1 further in view of  Shorey US 6007026 A, and evidentiary reference Film Properties of Plastics and Elastomers..
Re claim 19, Dye et al. , as modified,  fail to explicitly teach details of the mounting.
Shorey teach wherein the insulation has at least one fastener for removably attaching the insulation to the at least one portion of the spacecraft (fig 8, claim 8) to create a mounting system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the mounting as taught by Shorey in the Dye et al. , as modified, invention in order to advantageously allow for a system for removably mounting a thermal insulation blanket to a structure such as a launch vehicle exterior surface.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dye et al. US 2010/0252698 Al and/ or in view of Potter WO 8909860 A1 further in view of Hastings US 4662288 A, and evidentiary reference Film Properties of Plastics and Elastomers..
Re claim 20, Dye et al. , as modified, fail to explicitly teach a ground.
Hastings teach wherein the insulation has a ground wire (608) integrated therein to provide a ground wire.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a ground as taught by Hastings in the Dye et al. , as modified, invention in order to advantageously allow for a ground as is known in the art.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims ( it is noted that claim 3 is interpreted to depend from claim 2 to overcome the 112 issues , see 112 section above).
Response to Arguments
Applicant’s arguments, see reply, filed 4/14/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive.
The applicant argues that the prior art of Dye fail to teach “formed between and unitary with”. The examiner respectfully disagrees. Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘unitary’ is 1a: of or relating to a unit
b: based on or characterized by unity or units
2: having the character of a unit : UNDIVIDED, WHOLE. One of ordinary skill in the art would interpret the one or more restraints to be “formed between and unitary with” since the restraints and adjacent shell layers form an entire unit when assembled (figs), and thus form one entire unit together, and also considered to be a whole entire apparatus as assembled together, which meets the broad limitations of  “formed between and unitary with”. The applicant argues that Dye does not teach “formed between and unitary with” because in the instant applicant the structure forms a monolith and the unitary construction is by virtue of additive manufacture. The examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “monolith”, “additively manufactured”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, a future claimed limitation of “by virtue of additive manufacture ” would be considered a product-by-process limitation. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” On page 10 of the arguments, applicant analyzes the specification of Dye and makes mere conclusory statements of why the claim limitations cannot be taught, when in fact the claim limitation “unitary” remains broad and taught by the prior art of Dye as stated above.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4690353 A, US 8919700 B2, US 4982121 A, US 4628598 A, US 6335073 B1, US 3644158 A.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763